

114 HR 5831 IH: To require the Secretary of Transportation to establish and implement a fatigue management plan, and for other purposes.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5831IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Ms. DeLauro introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to establish and implement a fatigue management plan,
			 and for other purposes.
	
		1.Fatigue management plan
 (a)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall require all railroad carriers to establish and implement a fatigue management plan that identifies and evaluates any fatigue-related railroad safety hazards on its system and determine the degree of risk associated with each hazard.
 (b)ContentsThe plan required under subsection (a) shall be completed in accordance with the requirements in section 20156(f) of title 49, United States Code.
 (c)SubmissionThe plan required under subsection (a) shall be submitted to the Secretary for approval. (d)ConsensusIn preparing the plan required under subsection (a), each railroad shall use good faith and best efforts in accordance with section 20156(g) of such title to reach an agreement with affected employees.
			2.Hours of service
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall ensure that railroad carriers provide railroad employees with predictable and defined work and rest schedules. Predictable work schedules for railroad employees means either a defined start time or a minimum of 10 hours prior notification before being required to report to duty.
 (b)Supplemental regulationAny requirement under subsection (a) shall supplement, and not supplant, the requirements of section 21103 of title 49, United States Code.
			3.Enforcement of violations
 (a)Enforcement by the Secretary of TransportationSection 20111 of title 49, United States Code, is amended— (1)in subsection (a)(1) by inserting , except that a compromise may not reduce the penalty below the applicable minimum penalty set forth in sections 21301 and 21302 before the semicolon; and
 (2)by adding at the end the following:  (e)Mandatory enforcementFor any violation for which a penalty is prescribed under this chapter, the Secretary shall impose the applicable penalty for such violation. The Secretary shall impose such penalty not later than 30 days after the violation has occurred without regard to any correction of such violation on the part of the party liable for such violation..
 (b)Certain Federal and State regulations deemed statutory authoritySection 4A of the Act of April 22, 1908 (45 U.S.C. 54a), is amended by inserting a State or before a State agency. 4.Installation of audio and image recording devicesSection 20168 of title 49, United States Code, is amended—
 (1)in subsection (b)— (A)in paragraph (2) by striking and at the end; and
 (B)by adding at the end the following:  (4)have a light indicator that illuminates while recording device is in use; and
 (5)record when locomotive is moving and cease recording after the locomotive stops.; (2)in subsection (d)—
 (A)by inserting only before use recordings; (B)in paragraph (1) by striking and the railroad carrier’s operating rules and procedures, including a system-wide program for such verification and inserting after a reportable accident or incident occurs; and
 (C)by striking paragraph (4); (3)in subsection (e)(2) by inserting and that complies with subsection (i) before the period at the end;
 (4)in subsection (i) by striking retaliate against an employee and inserting retaliate against an employee, including through the use of discipline, or be used in an enforcement proceeding against an employee conducted by the Federal Railroad Administration; and
 (5)by adding at the end the following:  (k)Voluntary Implementation (1)In GeneralEach rail carrier operating freight rail service may implement any inward- or outward-facing image recording devices approved under subsection (c).
 (2)Authorized UsesNotwithstanding any other provision of law, each rail carrier operating freight rail service may use recordings from an inward- or outward-facing image recording device approved under subsection (c) only for the purposes described in subsection (d) and in compliance with subsections (f) through (j)..
			